Citation Nr: 0213477	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  96-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 0 percent (non-
compensable) assigned in conjunction with the original grant 
of service connection for post-traumatic stress disorder 
(PTSD) from August 9, 1993 to June 18, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a psychologist


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969, to include duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1999 the RO granted 
service connection for PTSD and assigned a 0 percent 
evaluation effective from August 9, 1993 to June 18, 1999 and 
50 percent thereafter.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In September 1999 the RO granted service connection for 
PTSD and assigned a 0 percent evaluation effective from 
August 9, 1993 to June 18, 1999 and 50 percent thereafter.

3.  The PTSD is productive of severe social and industrial 
impairment 


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD 
effective from August 9, 1993 have been met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 
9411 (effective prior to November 7,1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The information and evidence needed 
to establish his claim.  Such action was accomplished by 
means of a May 2001 statement of the case and the 
supplemental statements of the case.  In August 2000 the 
Board informed the veteran that he needed to identify 
relevant evidence and provide contact information.  He was 
also notified of the information needed through letters from 
VA seeking additional evidence.  In particular, in September 
2000, he was notified by the RO that the Board had returned 
his case to the RO, and that additional information was 
needed.  He was advised that he was to furnish the names and 
addresses of all health care providers who have treated him 
for his back disorder which were not currently of record.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the November 2001 letter from the RO sets forth the 
duty to assist requirements of the VCAA.  In view of these 
actions by VA, the Board finds that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed; the discussions in these various 
documents apprised him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The veteran has undergone a 
VA examination and VA outpatient records have been obtained.  
The Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  

Factual Background

The RO granted service connection for PTSD in a September 
1999 rating decision.  A noncompensable rating evaluation was 
assigned for this disability, effective from August 9, 1993, 
with the subsequent assignment of a 50 percent evaluation for 
this disorder, effective June 19, 1999 pursuant to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. part 4, Diagnostic Code 9411.  The 
June 19, 1999 date assigned is the date of the first VA PTSD 
examination which evaluated the veteran as having a 
compensable level of PTSD.  The appellant has appealed the 
assignment of a noncompensable rating for PTSD for the period 
from August 9, 1993 to June 18, 1999.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1973 to 2000 for various 
disorders.  It was only beginning in the early 1990s that he 
began receiving treatment at VA facilities and underwent VA 
examinations for PTSD.

In a decision dated in March 1993, the Social Security 
Administration determined that the veteran was disabled due 
to severe alcoholism with peripheral neuropathy and seizure 
disorder, PTSD with anxiety; hypertension; and congenital 
deformities of both feet.  

Received in August 1993 was the veteran's initial claim for 
service connection for PTSD.  

A VA October 1993 outpatient record from the VAMC shows that 
the veteran was seen for PTSD.  The assessment was PTSD, 
Vietnam, severe industrial and social impairment.  

A hearing was held at the RO in June 1994.  The veteran 
testified and related traumatic experiences leading to his 
claim for PTSD, as well as describing his symptoms.  A 
psychologist also provided testimony.

A June 1994 report from the VA mental health clinic is to the 
effect that the veteran had been treated for approximately 
two years.  He stated that it was his professional clinical 
judgment that the veteran was suffering from chronic PTSD 
with severe industrial and social impairment.

The veteran had a hearing before the undersigned member of 
the Board sitting at Washington, D.C. in April 1998.  The 
veteran described that he had trouble holding down a job, 
being around crowds, depression, and with controlling his 
anger.  Additionally, the veteran stated he thought that he 
first had VA treatment for PTSD in 1994.  

A VA examination was conducted on June 19, 1999.  At that 
time the veteran provided a history of his PTSD disorder.  He 
states that had difficulties with anger, depression, and 
pressure.  He was moody and had crying spells.  The veteran 
preferred to be isolated.  He had no real hobbies or friends.  
He has trouble sleeping and experienced dreams about Vietnam.  
He had concerns that people were trying to hurt or trap him, 
or otherwise talking about him.  He reported that he had 13 
jobs in construction but could not follow orders and could 
never stay in any job for too long.  

The mental examination showed that the veteran was alert and 
oriented, and somewhat agitated and tearful.  The veteran was 
in a bad mood with a depressed and anxious affect.  His 
speech was rapid at times.  There was some psychomotor 
agitation.  Facial expression was tearful with fair eye 
contact.  Thought processes were goal directed.  Thought 
content was devoid of any current audio or visual 
hallucinations.  There was moderate paranoia of others.  He 
denied any suicidal ideation.  There was homicidal ideation 
with no active plan.  His memory was fair for immediate, 
recent, and remote events.  He was only able to concentrate 
well enough to spell cat backwards and he could not interpret 
a proverb.  His intelligence was estimated in the average to 
below average range.  The veteran had partial insight into 
his current condition.  

It was noted that the veteran was experiencing significant 
symptoms of PTSD associated with his stressors of combat 
experiences and particularly guilt over a mine sweeping 
operation where his friend was killed which lead to 
recurrence of events, significant avoidance behavior, anger 
and hostility, and sleep disturbance.  His social 
adaptability and interactions with others was significantly 
impaired.   His flexibility, reliability, and efficiency in 
an industrial setting were noted by the examiner as also 
significantly impaired.  The examiner stated that he would 
estimate that the veteran's level of disability to be in the 
considerable to severe range.  The diagnostic impression was: 
Axis I, PTSD; Axis II, no diagnosis; Axis III, no diagnosis; 
Axis IV, problems with primary support system; Axis V, Global 
Assessment of Functioning Scale (GAF) was 46.  

In September 1999 the RO granted service connection for PTSD 
and assigned a 0 percent evaluation effective from August 9, 
1993 to June 18, 1999 and 50 percent thereafter.

The veteran underwent a PTSD examination in October 2000.  
The veteran reiterated his prior statements regarding his 
Vietnam experiences and symptoms.  He stated that the last 
job he could remember was being a painter in 1986.  He was 
only able to maintain employment for a couple of months.  The 
examiner stated that the veteran appeared to be functioning 
about the same as his last evaluation.  He still had 
significant symptoms of PTSD, guilt over the mine sweep 
incident with his friend and isolation behavior in terms of 
his social adaptability.  The veteran spent time at his 
brother's shop and he tended to spend some time in church.  
It was noted that due to some of his sleep problems, 
flashbacks, and irritability, that his flexibility and 
reliability in the industrial setting was also significantly 
impaired.  The examiner stated that he would estimate that 
the veteran disability was in the considerable to definite 
range.  The veteran was presently able handle his own funds.  
The diagnosis was: Axis I, PTSD; Axis II, no diagnosis; Axis 
III, deferred to medical evaluation; Axis III, Deferred to 
medical evaluation; Axis VI, problems with primary support 
and unemployed; Axis V, GAF was 46.  

The veteran underwent another VA PTSD examination in June 
2001.  

The examinations showed alert and oriented.  His mood 
appeared dysphoric and his affect was mildly irritable His 
speech was a regular rate and rhythm.  There was some mild 
evidence of psychomotor agitation.  His thought process was 
logical and coherent.  His current thought content was devoid 
of any auditory or visual hallucinations.  Although he noted 
such symptoms in the context of flashbacks.  There was no 
evidence of delusions.  He denied any current suicidal or 
homicidal thoughts.  His memory for immediate information was 
mildly to moderately impaired.  His ability to recall recent 
and remote events appeared to be intact.  He had fair 
insight.  The diagnosis was PTSD.  His GAF was 49.  

The examiner found that the veteran was exhibiting moderate 
to severe symptoms associated with PTSD.  His symptoms 
included being a loner and not liking to be around crowds or 
groups of people such that he could not stay in church for a 
whole service.  He noted anger problems, which resulted in 
him trying to avoid people even more, because he felt that if 
he were around people that he would encounter problems.  He 
indicated he had not worked since his last examination.  The 
veteran noted decreased concentration, nightmares once every 
two weeks, flashbacks that were triggered by loud noises, 
psychological and physiological reactivity to such noises, 
exaggerated startle responses, hypervigilence, and sitting 
with his back to the wall.  He also reported a history of 
suicidal and homicidal ideation.  

The examiner stated that the veteran's social adaptability 
and interactions with others appeared to be moderately to 
severely impaired but his functioning seemed most of the time 
to be in the more severe range socially.  The veteran's 
ability to maintain employment and to perform job duties in a 
reliable, flexible, and efficient manner appeared to be 
moderately to severely impaired.  The examiner estimated that 
the veteran's level of disability was in the considerable 
range and he appeared capable of handling his own funds.

The diagnosis was: Axis I, PTSD, alcohol dependence in 
remission; Axis II, deferred; Axis III, percent the veteran's 
report, hypertension, borderline diabetes, pain and 
difficulty ambulating because of his feet problems and 
shortness of breath related to cigarette smoking; Axis IV, 
limited primary support, unemployment, difficulties coping 
with his physical and psychological problems; Axis V, a GAF 
of 49.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2002).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2002).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes. 38 C.F.R. § 4.27 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration. Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e) (2001), 
which generally requires notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126.

The RO has assigned a 50 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities effective from June 18, 1999, 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2002).

During the course of the appeal new rating criteria for 
rating psychiatric disabilities were promulgated and have 
been in effect since November 7, 1996.  The Board points out 
that, pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply. 

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 50 percent evaluation 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment. See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the new rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective November 7, 1996. 

In this case as the appeal originates prior to 1996, and 
because the provisions under the old criteria are more 
favorable to the veteran, the provisions in effect prior to 
November 7, 1996 have been applied.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

To summarize, lay statements describing the symptoms of a 
disability is considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

The evidence reflects that the veteran is experiencing 
significant problems resulting from his PTSD.  The recent VA 
examinations have indicated that the degree of impairment 
caused by the PTSD ranged from considerable to severe.  The 
GAF scores assigned were 46, 46, 49 which are indicative of 
serious symptoms.  Additionally, the October 1993 and June 
1994 VA outpatient reports assessed the degrees of disability 
caused by the PTSD as resulting in severe industrial and 
social impairment. 

After reviewing the record it is the judgment of the Board 
that the degree of disability resulting from the PTSD more 
nearly approximates the criteria for severe social and 
industrial impairment.  Thus a 70 percent is warranted in 
accordance with the rating criteria in effect prior to 
November 7, 1996.  Additionally, the Board further finds that 
the 70 percent rating is effective to August 9, 1993.  
Fenderson v. West, 12 Vet. App. 119 (1999)

However, this same evidence does not show the schedular 
rating in excess of 70 percent is warranted.  The evidence 
does not show gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or a persistent danger of 
hurting himself or an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  There was no disorientation to time or 
place.   The veteran was not virtual isolated in the 
community.  There was no gross repudiation of reality. 
According a rating in excess of 70 percent is not warranted.



ORDER

Entitlement to a rating of 70 percent assigned in conjunction 
with the original grant of service connection for post-
traumatic stress disorder (PTSD) from August 9, 1993 is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

